IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00278-CV

              IN THE ESTATE OF JULIA LOPEZ, DECEASED



                      From the County Court at Law No. 2
                           McLennan County, Texas
                         Trial Court No. 2014 0322 PRl


                          MEMORANDUM OPINION


      On August 20, 2018, appellant, Andrew Lopez, filed his notice of appeal in this

matter. On March 3, 2020, appellant notified this Court that he filed a Chapter 13

bankruptcy petition in the United States Bankruptcy Court for the Western District of

Texas, Waco Division, on March 2, 2020. Moreover, in his notice, appellant provided all

the pertinent information required by Texas Rule of Appellate Procedure 8.1. See TEX. R.

APP. P. 8.1. Furthermore, there is no indication that appellants’ bankruptcy case is no

longer pending. Therefore, given the above, further action in this appeal has been

automatically stayed. See 11 U.S.C. § 362.
        For administrative purposes, this appeal is suspended and will be treated as closed

unless reinstated on a proper motion. TEX. R. APP. P. 8.2. It may be reinstated on motion

of any party showing that the stay has been lifted or modified and specifying what action,

if any, is required from this Court upon reinstatement of the appeal. TEX. R. APP. P. 8.3.

        The Clerk of this Court is directed to transmit a copy of this opinion to the

attorneys of record, the trial court judge, and the trial court clerk.




                                                   JOHN E. NEILL
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal suspended; administratively closed
Opinion delivered and filed March 11, 2020
[CV06]




In the Estate of Lopez                                                               Page 2